Exhibit 10.29

GILEAD SCIENCES, INC.

EMPLOYEE STOCK PURCHASE PLAN

Adopted November 15, 1991

Amended May 25, 1994

Amended and Restated January 22, 1998

Approved by Stockholders May 27, 1998

Amended March 30, 1999

Approved by Stockholders July 29, 1999

Amended and Restated July 27, 2005

Amended and Restated January 22, 2007

Approved by Stockholders May 9, 2007

Amended and Restated November 3, 2009

Termination Date: January 22, 2017

 

 

1.

PURPOSE.

(a)         The purpose of the Employee Stock Purchase Plan (“the Plan”) is to
provide a means by which employees of GILEAD SCIENCES, INC., a Delaware
corporation (the “Company”), and its participating Affiliates (as defined in
subparagraph 1(c)) may be given an opportunity to purchase stock of the Company
pursuant to a plan that qualifies as an employee stock purchase plan under
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).

(b)         The Plan initially was adopted on November 15, 1991, and
subsequently amended on May 25, 1994. The Plan has been amended and restated on
several subsequent occasions, and each offering under the Plan has been subject
to the terms and provisions of the Plan in force and effect on the start date of
that offering. Effective November 3, 2009, the Plan was amended and restated in
its entirety, and the maximum number of shares of the Company’s common stock
reserved for issuance under the Plan, as so amended and restated, will
subsequently be reduced, on a one-for-one basis, by the number of shares of the
Company’s common stock issued under the Company’s International Employee Stock
Purchase Plan (the “International Plan”).

(c)         The term “Affiliate” as used in the Plan means any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f), respectively, of the Code.

(d)         The Company, by means of the Plan, seeks to retain the services of
its employees and employees of its Affiliates, to secure and retain the services
of new employees, and to provide incentives for such persons to exert maximum
efforts for the success of the Company.

(e)         The Company intends that the rights to purchase stock of the Company
granted under the Plan be considered options issued under an “employee stock
purchase plan” as that term is defined in Section 423(b) of the Code, although
the Company makes no undertaking or representation to maintain such
qualification. The provisions of the Plan shall be construed, administered and
enforced in accordance with Section 423(b) of the Code. The Company may also
grant rights to purchase stock under the International Plan that are not
intended to meet the requirements of Section 423(b) of the Code, pursuant to
rules, procedures or sub-plans adopted by the Company under such plan and
designed to achieve tax, securities law or other objectives in one or more
jurisdictions outside the United States, provided that (i) eligible employees
(as that term is described in paragraph 5) who reside in the United States and
are employed by the Company or an Affiliate located in the United States will
not be granted rights to purchase stock under the International Plan and
(ii) eligible employees of Related Entities (as such term is

 

1



--------------------------------------------------------------------------------

defined in the International Plan), whether or not located in the United States,
will not be granted rights to purchase stock under the Plan. Except to the
limited extent otherwise provided in the International Plan, the purchase rights
granted under that plan will be subject to the same terms, provisions and
restrictions as in effect for the purchase rights granted under the Plan.

 

 

2.

ADMINISTRATION.

(a)         The Plan shall be administered by the Board of Directors (the
“Board”) of the Company unless and until the Board delegates administration to a
Committee, as provided in subparagraph 2(c). Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan. All determinations of the Board or the Committee shall be final,
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law.

(b)         The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

  (i)         To determine when and how rights to purchase stock of the Company
shall be granted and the provisions to be in effect for each offering of such
rights (with no need for the provisions of each offering to be identical).

  (ii)         To designate from time to time which Affiliates shall be eligible
to participate in the Plan.

  (iii)        To construe and interpret the Plan and rights granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

  (iv)        To amend the Plan as provided in paragraph 13.

  (v)         Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company.

(c)         The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

(d)         The Board (or the Committee, as appropriate) may, from time to time,
employ an entity unrelated to the Company to assist with administration,
recordkeeping and other ministerial duties in connection with the Plan (a “Third
Party Administrator”).

 

 

3.

SHARES SUBJECT TO THE PLAN.

Subject to the provisions of paragraph 12 relating to adjustments upon changes
in stock, the total number of shares that may be sold pursuant to rights granted
under the Plan shall not exceed in the aggregate the thirty-three million two
hundred eighty thousand (33,280,000)1 shares of the Company’s $.001 par value
common

 

1 Share reserve consists of 4,000,000 shares authorized in November 15, 1991,
when the Plan was adopted, an additional 8,000,000 shares

 

2



--------------------------------------------------------------------------------

stock (the “Common Stock”) that the Company’s stockholders have approved for
issuance under the Plan. Shares of Common Stock sold pursuant to rights granted
under the Plan shall reduce, on a one-for-one basis, the number of shares
remaining available for sale and issuance under the Plan. In addition, any
shares of Common Stock sold pursuant to rights granted under the International
Plan shall also reduce, on a one-for-one basis, the number of shares available
for sale and issuance under the Plan. If any right granted under the Plan shall
for any reason terminate without having been exercised, the Common Stock not
purchased under such right shall again become available for issuance under the
Plan, unless otherwise issued under the International Plan. The Common Stock
issuable under the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

 

4.

GRANT OF RIGHTS; OFFERING.

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock under the Plan to eligible employees (an
“Offering”) on a date or dates (the “Offering Date(s)”) selected by the Board or
the Committee. Each Offering shall be in such form and shall contain such terms
and conditions as the Board or the Committee shall deem appropriate. The
provisions of separate Offerings need not be identical, but each Offering shall
include (through incorporation of the provisions of the Plan by reference in the
Offering or otherwise) the substance of the provisions contained in paragraphs 5
through 8, inclusive.

 

 

5.

ELIGIBILITY.

(a)         Rights may be granted only to employees of the Company or, to
employees of any Affiliate designated by the Board or the Committee as provided
in subparagraph 2(b). Except as provided in subparagraph 5(b), an employee of
the Company or any designated Affiliate shall not be eligible to be granted
rights under the Plan, unless, on the Offering Date, such employee has been in
the employ of the Company or one or more Affiliates for such continuous period
preceding the grant date as the Board or the Committee may require, but in no
event shall the required period of continuous employment be equal to or greater
than two (2) years. In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no employee of
the Company or any designated Affiliate shall be eligible to be granted rights
under the Plan, unless, on the Offering Date, such employee’s customary
employment with the Company or such designated Affiliate is at least twenty
(20) hours per week and at least five (5) months per calendar year.

(b)         The Board or the Committee may provide that, each person who, during
the course of an Offering, first becomes an eligible employee of the Company or
of any designated Affiliate will, on a date or dates specified in the Offering
which coincides with the day on which such person becomes an eligible employee
or occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:

(i)        the date on which such right is granted shall be the “Offering Date”
of such right for all purposes, including determination of the exercise price of
such right;

(ii)       the Offering Period (as defined in subparagraph 6(a)) for such right
shall begin on its Offering Date and end coincident with the end of such
Offering;

(iii)      the Offering Date shall constitute the beginning of a Purchase
Period; and

 

 

authorized on May 24, 1994, an additional 8,000,000 authorized on May 27, 1998,
an additional 5,280,000 shares authorized on July 29, 1999, and an additional
8,000,000 shares authorized on May 9, 2007. The share amounts so indicated have
been adjusted to reflect the four (4) two-for-one stock splits of the Common
Stock effected in February 2001, March 2002, September 2004, and June 2007,
respectively.

 

3



--------------------------------------------------------------------------------

(iv)       the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering Period (as defined in subparagraph 6(a)) for such Offering, he or
she will not receive any right under that Offering.

(c)       No employee shall be eligible for the grant of any rights under the
Plan if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.

(d)       An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted to such employee under “employee
stock purchase plans” of the Company and any Affiliate, as specified by
Section 423(b)(8) of the Code, do not permit such employee’s rights to purchase
Common Stock of the Company or any Affiliate to accrue at a rate which exceeds
U.S. twenty-five thousand dollars (U.S. $25,000) of fair market value of such
Common Stock (determined at the time such rights are granted) for each calendar
year in which such rights are outstanding at any time.

(e)       Officers of the Company and any designated Affiliate shall be eligible
to participate in Offerings under the Plan, provided, however, that the Board
may provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.

 

 

6.

RIGHTS; PURCHASE PRICE.

(a)       On each Offering Date, each eligible employee, pursuant to an Offering
made under the Plan, shall be granted the right to purchase the number of shares
of Common Stock purchasable with up to fifteen percent (15%) (or such lower
percentage as the Board determines for a particular Offering) of such employee’s
Earnings (as defined in subparagraph 7(b)) during the period which begins on the
Offering Date (or such later date as the Board determines for a particular
Offering) and ends on the date stated in the Offering, which date shall be no
more than twenty-seven (27) months after the Offering Date (the “Offering
Period”). In connection with each Offering made under the Plan, the Board or the
Committee shall specify a maximum number of shares which may be purchased by any
employee and a maximum aggregate number of shares which may be purchased by all
eligible employees pursuant to such Offering. Each Offering Period may contain
more than one exercise date, as defined in the relevant Offering (the “Exercise
Date”), in which case there will be multiple “Purchase Periods,” the first
commencing with the Offering Date and ending with the first Exercise Date of
that Offering and subsequent ones commencing with the first day following the
immediately preceding Exercise Date and ending with the next Exercise Date of
that Offering. Where an Offering contains more than one Exercise Date, the Board
or the Committee may, prior to the start of that Offering, specify a maximum
number of shares which may be purchased by any employee on each such Exercise
Date within such Offering and a maximum aggregate number of shares which may be
purchased by all eligible employees on such Exercise Date. If the aggregate
purchase of shares upon exercise of rights granted under the Offering would
exceed any such maximum aggregate number, the Board or the Committee shall make
a pro rata allocation of the shares available in as nearly a uniform manner as
shall be equitable and practicable under the circumstances.

(b)       The purchase price of Common Stock acquired pursuant to rights granted
under the Plan shall be equal to eighty-five percent (85%) of the lower of:

(i)        the Fair Market Value per share of Common Stock on the start of the
Offering Period or, if an employee enters the Offering Period after the start
date, then the greater of (A) the Fair Market Value per share on the start date
of the Offering Period or (B) the Fair Market Value per share on his or her
entry date into that Offering Period; or

(ii)       the Fair Market Value per share of Common Stock on the Exercise Date.

 

4



--------------------------------------------------------------------------------

(c)       As of any date, “Fair Market Value” is defined as the closing sales
price for the Common Stock (or the closing bid, if no sales were reported) on
such day as quoted on The Nasdaq Stock Market or as reported by such other
source as the Board deems reliable. If there are no quotations for the relevant
day, “Fair Market Value” is defined with reference to the most recent preceding
date on which there are quotations.

 

 

7.

PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)       An eligible employee may become a participant in an Offering by
submitting an enrollment form to the Company or by accessing the Third Party
Administrator’s website and electronically enrolling within the Offering on or
before his or her applicable Offering Date for that Offering. During such
enrollment process, the employee shall authorize payroll deductions of up to
fifteen percent (15%) (or such lower percentage as the Board determines for a
particular Offering) of such employee’s Earnings (as defined in subparagraph
7(b)) during the Offering Period. The payroll deductions made for each
participant shall be credited to an account for such participant under the Plan
and shall be deposited with the general funds of the Company. A participant may
reduce, increase or begin payroll deductions after the beginning of any Offering
Period only as provided for in that Offering. A participant may make additional
payments into his or her account only if specifically provided for in the
Offering and only if the participant has not had the maximum amount withheld
during the Offering Period.

(b)       “Earnings” is defined as an employee’s total compensation, including
(i) all salary, wages and other remuneration paid to the employee (including
amounts elected to be deferred or contributed under any cash or deferred
arrangement or cafeteria benefit plan maintained by the Company (or any
participating Affiliate) pursuant to Sections 401(k) and 125, respectively, of
the Code and (ii) overtime pay, commissions, bonuses, profit sharing and any
special payments for extraordinary services. However, “Earnings” shall not
include the cost of employee benefits paid by the Company or any Affiliate,
education or tuition fee reimbursements, imputed income arising under any group
insurance or other employee benefit program, reimbursement of traveling,
business or moving expenses, income realized in connection with stock options or
other equity awards, amounts elected to be deferred under any nonqualified
deferred compensation plan established by the Company or any Affiliate and
referral pay which is paid in recognition of referring an employee candidate.

(c)       At any time during an Offering Period a participant may terminate his
or her payroll deductions under the Plan and withdraw from the Offering by
submitting a withdrawal notice to the Company or by accessing the Third Party
Administrator’s website and electronically electing to withdraw. Such withdrawal
may be elected at any time prior to the end of the Purchase Period. Upon such
withdrawal from the Offering by a participant, the Company shall distribute to
such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire shares for the
participant) under the Offering, without interest unless the terms of the
Offering specifically so provide, and such participant’s interest in that
Offering shall be automatically terminated. A participant’s withdrawal from an
Offering will have no effect upon such participant’s eligibility to participate
in any other future Offerings under the Plan but such participant will be
required to re-enroll in order to participate in subsequent Offerings under the
Plan.

(d)       Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company or any participating Affiliate for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire shares for the terminated employee) under the Offering, without interest
unless the terms of the Offering specifically so provide.

(e)       Should a participating employee cease to remain in active service by
reason of an approved unpaid leave of absence, then such employee shall have the
right, exercisable up until the last business day of the Purchase Period in
which such leave commences, to (a) withdraw all the payroll deductions collected
to date on his or her behalf for that Purchase Period or (b) have such funds
held for the purchase of shares on his or her behalf on the next scheduled
Exercise Date. If the participating employee fails to make a timely election,
the accumulated payroll deductions will automatically be applied to the purchase
of shares on his or her behalf on the

 

5



--------------------------------------------------------------------------------

next scheduled Exercise Date. In no event, however, shall any further payroll
deductions be collected on the employee’s behalf during such leave. Upon the
participating employee’s return to active service (i) within three (3) months
following the commencement of such leave or (ii) prior to the expiration of any
longer period for which such employee had reemployment rights with the Company
or any participating Affiliate provided by either statute or contract, his or
her payroll deductions under the Plan shall automatically resume at the rate in
effect at the time the leave began, unless the employee withdraws from the Plan
prior to his or her return. An employee who returns to active employment
following a leave of absence that exceeds in duration the applicable time period
set forth in (i) or (ii) above shall be treated as a new employee for purposes
of subsequent participation in the Plan and must accordingly re-enroll in the
Plan in order to participate in subsequent Offerings under the Plan.

(f)       A participating employee who transfers employment from the Company or
any Affiliate participating in the Plan to an Affiliate or Related Entity
participating in the International Plan shall immediately cease to participate
in the Plan. However, his or her accumulated payroll deductions for the Purchase
Period in which such transfer occurs shall be transferred to the International
Plan, and such individual shall immediately join the then current Offering under
the International Plan upon the same terms and conditions in effect for his or
her participation in the Plan, except for such modifications as may be required
by applicable local law. A participating employee who transfers employment from
an Affiliate or Related Entity participating in a current Offering under the
International Plan to the Company or any other Affiliate participating in the
Plan shall remain a participant in the International Plan until the earlier of
(i) the end of the current Offering Period under the International Plan or
(ii) the start date of the first Offering under the Plan in which he or she
participates following such transfer.

(g)       Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in paragraph 14 and, otherwise during
his or her lifetime, shall be exercisable only by the person to whom such rights
are granted.

 

 

8.

EXERCISE.

(a)       On each Exercise Date, each participant’s accumulated payroll
deductions (without any increase for interest unless the terms of the Offering
specifically so provide) will be applied to the purchase of whole shares of
Common Stock, up to the maximum number of shares permitted pursuant to the terms
of the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares shall be issued upon the exercise of rights
granted under the Plan. The amount, if any, of accumulated payroll deductions
remaining in each participant’s account after the purchase of shares which is
less than the amount required to purchase one share of Common Stock on the final
Exercise Date of an Offering shall be held in each such participant’s account
for the purchase of shares under the next Offering under the Plan, unless such
participant withdraws from such next Offering, as provided in subparagraph 7(c),
or is no longer eligible to be granted rights under the Plan, as provided in
paragraph 5, in which case such amount shall be distributed to the participant
as soon as administratively practicable after such final Exercise Date, without
interest unless the terms of the Offering specifically so provide. The amount,
if any, of accumulated payroll deductions remaining in any participant’s account
after the purchase of shares which is equal to the amount required to purchase
one or more whole shares of Common Stock on the final Exercise Date of an
Offering shall be distributed in full to the participant as soon as
administratively possible after such Exercise Date, without interest unless the
terms of the Offering specifically so provide.

(b)       No rights granted under the Plan may be exercised to any extent unless
the Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the U.S. Securities Act of 1933, as amended.
If on an Exercise Date of any Offering hereunder the Plan is not so registered,
no rights granted under the Plan or any Offering shall be exercised on such
Exercise Date, and all payroll deductions accumulated during the Purchase Period
ending on such Exercise Date (reduced to the extent, if any, such deductions
have been used to acquire shares) shall be distributed to the participants,
without interest, unless the terms of the Offering specifically so provide.

 

6



--------------------------------------------------------------------------------

 

9.

COVENANTS OF THE COMPANY.

(a)       While rights granted under the Plan remain outstanding, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such rights.

(b)       The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of Common Stock upon exercise of the rights granted under
the Plan. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of shares under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
shares upon exercise of such rights unless and until such authority is obtained.

 

 

10.

ACCUMULATED PAYROLL DEDUCTIONS.

A participant’s accumulated payroll deductions are part of the general funds of
the Company and do not earn interest, unless the terms of the Offering
specifically so provide.

 

 

11.

RIGHTS AS A STOCKHOLDER.

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until certificates representing such shares shall have been
issued.

 

 

12.

ADJUSTMENTS UPON CHANGES IN STOCK.

(a)       If any change is made in the securities subject to the Plan, or
subject to any rights granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Plan and the
outstanding rights thereunder will be appropriately adjusted as to the class(es)
and maximum number of securities subject to the Plan and the class(es) and
number of securities and price per share subject to each outstanding purchase
right.

(b)       In the event of: (1) a dissolution or liquidation of the Company;
(2) a merger or consolidation in which the Company is not the surviving
corporation; (3) a reverse merger in which the Company is the surviving
corporation but in which the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; or (4) any other capital
reorganization in which more than fifty percent (50%) of the shares of the
Company entitled to vote are exchanged, then, as determined by the Board in its
sole discretion (i) any surviving corporation may assume outstanding rights or
substitute similar rights for those under the Plan, (ii) such rights may
continue in full force and effect, or (iii) the accumulated payroll deductions
may be used to purchase shares of Common Stock immediately prior to the
transaction described above and the rights of participants under the ongoing
Offering shall be terminated.

 

 

13.

AMENDMENT OF THE PLAN.

(a)       The Board at any time, and from time to time, may amend the Plan.
However, except as provided in paragraph 12 relating to adjustments upon certain
changes to the Common Stock, no amendment shall be effective unless approved by
the stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:

(i)        Increase the total number of shares reserved for issuance and sale in
the aggregate under the Plan and the International Plan;

 

7



--------------------------------------------------------------------------------

(ii)       Modify the provisions as to eligibility for participation in the Plan
(to the extent such modification requires stockholder approval in order for the
Plan to maintain employee stock purchase plan treatment under Section 423 of the
Code); or

(iii)      Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to maintain employee stock purchase
plan treatment under Section 423 of the Code or to comply with any applicable
Nasdaq or securities exchange listing requirements.

The Board may, in its sole discretion, submit any other amendment to the Plan
for stockholder approval. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to employee stock purchase plans and/or to bring the Plan and/or rights granted
under it into compliance therewith.

(b)       Rights and obligations under any rights granted before amendment of
the Plan shall not be altered or impaired by any amendment of the Plan, except
with the consent of the person to whom such rights were granted or except as
necessary to comply with applicable laws or governmental regulations or to
ensure that the Plan and/or rights granted thereunder comply with the
requirements of Section 423 of the Code.

 

 

14.

DESIGNATION OF BENEFICIARY.

(a)       A participant may file a written designation of a beneficiary who is
to receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.

(b)       The participant may change such designation of beneficiary at any time
by written notice. In the event of the death of a participant in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its sole discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate
recipients of the shares and/or cash under applicable law.

 

 

15.

TERMINATION OR SUSPENSION OF THE PLAN.

(a)       The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate ten (10) years from the date the Plan was
adopted by the Board or approved by the stockholders of the Company, whichever
was earlier. No rights may be granted under the Plan while the Plan is suspended
or after it is terminated.

(b)       Rights and obligations under any rights granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
rights were granted, or except as necessary to comply with applicable laws or
governmental regulation or to ensure that the Plan and/or rights granted
thereunder comply with the requirements of Section 423 of the Code.

 

8



--------------------------------------------------------------------------------

 

16.

SEVERABILITY.

If any particular provision of the Plan is found to be invalid or unenforceable,
such provision shall not affect the other provisions of the Plan, but the Plan
shall be construed in all respects as if such invalid provision had been
omitted.

 

 

17.

GOVERNING LAW.

Except to the extent that provisions of the Plan are governed by applicable
provisions of the Code or any other substantive provision of U.S. federal law,
the Plan shall be construed in accordance with, and shall be governed by, the
substantive laws of the State of Delaware without resort to Delaware’s
conflict-of-laws rules.

 

 

18.

EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no rights
granted under the Plan shall be exercised unless and until the stockholders of
the Company have approved the Plan.

 

9